Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (the “Agreement”) is made as of ___________ __,
2018, by and among Bridgeline Digital, Inc., a Delaware corporation (the
“Company”) and each of the purchasers listed on Exhibit A attached to this
Agreement (each a “Purchaser” and together the “Purchasers”).

 

RECITALS

 

The Company desires to issue and sell, and the Purchasers desire to purchase,
term promissory notes in substantially the form attached to this Agreement as
Exhibit B (collectively the “Notes” and each a “Note”), in an aggregate
principal amount of up to $1,000,000, bearing interest at a rate of twelve
percent (12%) per annum , which Notes shall mature on the earlier to occur of
(i) the consummation of a debt or equity financing resulting in gross proceeds
to the Company of at least $3.0 million, or (ii) _________ __, 2019. 
Notwithstanding the preceding sentence, each Purchaser shall pay $850 for each
$1,000 of principal amount of the Notes (the “Amount Paid”). The Amount Paid for
each Note is reflected next to such Purchaser’s name on Exhibit A.

 

AGREEMENT

 

In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:

 

1.             Purchase and Sale of Notes.

 

1.1         Sale and Issuance of Notes. At each Closing (as such term is defined
below), each Purchaser participating in such Closing severally and not jointly
agrees to purchase and the Company agrees to sell and issue to each Purchaser a
Note in the maximum principal amount equal to the amount set forth opposite such
Purchaser’s name and relating to such Closing on Exhibit A.

 

1.2           Closings; Delivery.

 

(a)     The purchase and sale of the Notes shall take place at one or more
closings (each hereinafter referred to as a “Closing” and collectively as the
“Closings”), which shall take place remotely via the exchange of documents and
signature pages. The initial Closing (the “Initial Closing”) shall occur on the
date of this Agreement. At the Initial Closing, certain Purchasers shall
purchase Note(s) in the aggregate principal amount of at least $500,000 against
payment by such Purchasers, or such lesser amount to be approved by the Board of
Directors of the Company.

 

(b)     At each Closing, the Company shall deliver to each Purchaser
participating in such Closing the Note to be purchased by such Purchaser at such
Closing against (A) payment of the amount set forth opposite such Purchaser’s
name on Exhibit A by check payable to the Company or by wire transfer to a bank
designated by the Company and (B) delivery by each such Purchaser of a
counterpart signature page to this Agreement.

 

1

--------------------------------------------------------------------------------

 

 

1.3        Sale of Additional Notes. After the Initial Closing, the Company may
sell, on the same terms and conditions as those contained in this Agreement,
additional Notes to one or more purchasers reasonably acceptable to the Company
(the “Additional Purchasers”) at one or more additional Closings (each, an
“Additional Closing”), provided that (i) such subsequent sale is consummated by
September 30, 2018 (or such later date as may be approved by the Company in its
sole discretion), (ii) each Additional Purchaser shall become a party to this
Agreement by delivering a counterpart signature page to this Agreement, and
(iii) the aggregate maximum principal amount of the Notes sold at the Initial
Closing and the Additional Closings shall not exceed $1,000,000. Exhibit A shall
be updated to reflect the additional Notes purchased at each such Additional
Closing and the parties purchasing such additional Notes.

 

1.4          Subordination. For as long as there shall be any outstanding
indebtedness (the “Senior Debt”) by the Company to Heritage Bank of Commerce
and/or Montage Capital II, L.P. (the “Senior Lenders”), the terms and conditions
of that certain Subordination Agreement by and among the Senior Lenders, each
Purchaser (and each successor holder of the Note) and the Company, dated as of
the date hereof, in substantially the form attached to this Agreement as Exhibit
C (the “Subordination Agreement”), as the same may be amended, modified,
restated, replaced or superseded from time to time to time, shall govern the
relationship of the parties with respect to repayment of indebtedness. Each
Purchaser covenants and agrees, that notwithstanding any other provision of this
Agreement or the Notes to the contrary, the payment of the principal and
interest on each and all of the Notes shall be subordinated in right of payment
to the prior payment in full of the Senior Debt in accordance with the
Subordination Agreement. It shall be a condition precedent to entering into this
Agreement that the Company and each Purchaser enter into a Subordination
Agreement.

 

1.5          Defined Terms Used in this Agreement. In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.

 

“Knowledge,” including the phrase “to the Company’s knowledge,” shall mean the
actual knowledge after due inquiry of the following officers: Roger Kahn and
Michael Prinn.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition, property
or results of operations of the Company.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

“Purchaser” means each of the Purchasers who is initially a party to this
Agreement and any Additional Purchaser who becomes a party to this Agreement at
an Additional Closing pursuant to Section 1.3.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

 

--------------------------------------------------------------------------------

 

 

2.            Representations and Warranties of the Company.

 

The Company hereby represents and warrants to the Purchaser that the following
representations are true and complete as of the date of the Closing, except as
otherwise indicated.

 

2.1        Organization, Good Standing, Corporate Power and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted and as proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.

 

2.2        Authorization. All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into this Agreement, and to issue the Notes at the Closing has been
taken or will be taken prior to the Closing. All action on the part of the
officers of the Company necessary for the execution and delivery of this
Agreement, the performance of all obligations of the Company under this
Agreement to be performed as of the Closing and the issuance and delivery of the
Notes has been taken or will be taken prior to the Closing. This Agreement, when
executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally or (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies

 

2.3          Valid Issuance of the Notes. The Notes, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer set forth therein,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by a Purchaser. Assuming the accuracy of the representations of
the Purchasers in Section 3 of this Agreement and subject to the filings
described in Subsection 2.4 below, the Notes will be issued in compliance with
all applicable federal and state securities laws.

 

2.4          Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws, which have been made or will be made in a timely manner.

 

2.5          Litigation. There is no claim, action, suit, proceeding,
arbitration, complaint, charge or investigation pending, or to the Company’s
Knowledge, currently threatened (i) against the Company; (ii) that questions the
validity of this Agreement or the Notes or the right of the Company to enter
into it, or to consummate the transactions contemplated by this Agreement or the
Notes; or (iii) that would reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect. To the Company’s Knowledge,
there is no basis for any such claim. Neither the Company nor, to the Company’s
Knowledge, any of its officers or directors is a party or is named as subject to
the provisions of any order, writ, injunction, judgment or decree of any court
or government agency or instrumentality (in the case of officers or directors,
such as would affect the Company). There is no action, suit, proceeding or
investigation by the Company pending or which the Company intends to initiate.

 

 

--------------------------------------------------------------------------------

 

 

2.6          Brokerage. Except for the fee payable by the Company as set forth
in Section 6.9, there are no claims for brokerage commissions or finder's fees
or similar compensation in connection with the sale to the Purchasers of the
Notes based on any arrangement made by or on behalf of the Company and the
Company agrees to indemnify and hold the Purchasers harmless against any costs
or damages incurred as a result of any such claim.

 

2.7          Offering Exemption. The offering and sale of the Notes hereunder is
exempt from registration under the Securities Act, and any state securities
laws.

 

3.            Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company that:

 

3.1         Authorization. Such Purchaser has full power and authority to enter
into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute a valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.

 

3.2        Purchase Entirely for Own Account. This Agreement is made with such
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Note to be acquired by the Purchaser will be acquired for investment
for the Purchaser’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Notes. The Purchaser has not been formed for the specific purpose of acquiring
any of the Notes.

 

3.3          Receipt of Information. Each Purchaser has been furnished access to
the business records of the Company and such additional information and
documents as the Purchaser has requested and has been afforded an opportunity to
ask questions of and receive answers from representatives of the Company
concerning the terms and conditions of this Agreement and the purchase of the
Notes.

 

 

--------------------------------------------------------------------------------

 

 

3.4         Experience. Each Purchaser has such knowledge and experience in
financial and business matters and in making high risk investments of this type
that it is purchasing the Notes.

 

3.5          Restricted Securities. Such Purchaser understands that the Notes
have not been, and will not be, registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Purchaser’s representations as expressed herein.
The Purchaser understands that the Notes are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Notes indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Notes for resale. The Purchaser further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Notes, and on requirements relating
to the Company which are outside of the Purchaser’s control, and which the
Company is under no obligation and may not be able to satisfy.

 

3.6          Legends. Such Purchaser understands that the Notes, and any
securities issued in respect thereof or exchange therefor, may bear one or all
of the following legends:

 

(i)        “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO
SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH SECURITIES ACT OF
1933.”

 

(ii)        Any legend required by the Blue Sky laws of any state to the extent
such laws are applicable to the shares represented by the certificate so
legended.

 

(iii)      Any legend set forth in, or required by, any other agreement to which
Purchaser is a party or bound by.

 

3.7         Accredited Investor. Such Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act, and
will provide the Company with an executed Accredited Investor Form attached
hereto as Exhibit F.

 

3.8         Bad Actor Disqualification Events. None of the “Bad Actor”
disqualifying events described in Rule 506(d)(1)(i) to (viii) promulgated under
the Securities Act (each a “Disqualification Event”) is applicable to such
Purchaser or any of its Rule 506(d) Related Parties, except, if applicable, for
a Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or 506(d)(3) is
applicable. For purposes of this Agreement, “Rule 506(d) Related Party” shall
mean a person or entity that is a beneficial owner of the Purchaser’s securities
for purposes of Rule 506(d) of the Securities Act.

 

 

--------------------------------------------------------------------------------

 

 

3.9         Exculpation Among Purchasers. Such Purchaser acknowledges that it is
not relying upon any other Purchaser in making its investment or decision to
purchase the Notes and invest in the Company. Such Purchaser agrees that neither
any Purchaser nor the respective controlling persons, officers, directors,
partners, agents, or employees of any Purchaser shall be liable to any other
Purchaser for any action heretofore taken or omitted to be taken by any of them
in connection with the purchase of the Notes.

 

3.10         Residence. If such Purchaser is an individual, then the Purchaser
resides in the state or province identified in the address of the Purchaser set
forth on such Purchaser’s signature page hereto or Exhibit A hereto; if the
Purchaser is a partnership, corporation, limited liability company or other
entity, then the office or offices of the Purchaser in which its principal place
of business is identified in the address or addresses of the Purchaser set forth
on the Purchaser’s signature page hereto.

 

4.         Conditions of the Purchaser’s Obligations at Closing. The obligations
of each Purchaser to the Company under this Agreement are subject to the
fulfillment, on or before each Closing, of each of the following conditions,
unless otherwise waived:

 

4.1           Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true on and as of the Initial
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Initial Closing.

 

4.2          Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Notes pursuant to this Agreement shall be obtained and effective as of such
Closing.

 

4.3           Waivers and Consents. All necessary waivers and consents required
in connection with the transactions contemplated under this Agreement shall have
been obtained.

 

4.4           Subordination Agreement. Each Purchaser will have received a copy
of the Subordination Agreement executed by the Company and the Senior Lenders.

 

5.         Conditions of the Company’s Obligations at Closing. The obligations
of the Company to each Purchaser under this Agreement are subject to the
fulfillment, on or before each Closing, of each of the following conditions,
unless otherwise waived:

 

5.1          Representations and Warranties. The representations and warranties
of each Purchaser contained in Section 3 shall be true on and as of such Closing
with the same effect as though such representations and warranties had been made
on and as of such Closing.

 

5.2          Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Notes pursuant to this Agreement shall be obtained and effective as of such
Closing.

 

 

--------------------------------------------------------------------------------

 

 

5.3           Subordination Agreement. The Company will have received a copy of
the Subordination Agreement executed by each Purchaser and the Senior Lenders.

 

6.            Miscellaneous.

 

6.1         Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

6.2          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by the Agreement (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such New York Courts, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. If any
party shall commence an action or proceeding to enforce any provisions of this
Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

6.3          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

 

--------------------------------------------------------------------------------

 

 

6.4          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

6.5          Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) business day after deposit with a nationally recognized
overnight courier, freight prepaid, specifying next business day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at their address as set forth on the signature page or
Exhibit A or to such e-mail address, facsimile number or address as subsequently
modified by written notice given in accordance with this Subsection 6.5. If
notice is given to the Company, a copy (which shall not constitute notice) shall
also be sent to Joseph C. Marrow, Esq., Morse, Barnes-Brown & Pendleton, P.C.
230 Third Avenue, 4th Floor, Waltham, MA 02451, Telephone: (781) 697-2228, Fax:
(781) 622-5933.

 

6.6          Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of the Company and the Purchasers
holding a majority of the outstanding principal amount of the then-outstanding
Notes. Any amendment or waiver affected in accordance with this Subsection 6.6
shall be binding upon each Purchaser and each transferee of the Notes, each
future holder of all such Notes, and the Company.

 

6.7            Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith, in order to maintain the economic position enjoyed
by each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

6.8            Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
existing between the parties hereto are expressly canceled.

 

6.9          Compensation of Taglich Brothers. Each Purchaser acknowledges and
agrees that it is aware that Taglich Brothers, Inc. will receive from the
Company, in consideration for its services as financial advisor and placement
agent in respect of the transactions contemplated hereby, a commission fee equal
to five percent (5%) of the Amount Paid for the purchase of the Notes sold at
each Closing, payable in cash.

 

6.10        No Finder’s Fees. Except for the fee payable by the Company as set
forth in Section 6.9, each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
and each other Purchaser hereunder from any liability for any commission or
compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which such Purchaser or any of its officers, employees,
or representatives is responsible. The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

The parties have executed this Note Purchase Agreement as of the date first
written above.

 

 

 

COMPANY:

 

BRIDGELINE DIGITAL, INC.

 

 

 

By: ___________________________________

       Name: Michael Prinn

       Title: Chief Financial Officer

 

Address:

 

80 Blanchard Road, 2nd Floor, Burlington, MA 01803

 

 

[see attached counterpart signatures for Purchasers]

 

 

[Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------

 

 

COUNTERPART SIGNATURE PAGE TO

NOTE PURCHASE AGREEMENT

 

The undersigned Purchaser, by execution of this counterpart signature page, does
hereby become a Purchaser party to and does hereby agree to be bound by the
provisions of the Note Purchase Agreement, dated as of _________ __, 2018, by
and among Bridgeline Digital, Inc., a Delaware corporation (the “Company”), and
the other parties thereto, a counterpart of which has been furnished to the
undersigned, and the undersigned hereby authorizes the Company to append this
Signature Page to a counterpart of the Note Purchase Agreement as evidence
thereof.

 

[Signature Block For Individuals]   [Signature Block For Entities]              
                  (Name)    (Name of Entity)                       (Signature)  
(Signature)            

 

    By:     (Signature, if Joint)                  

    Title:    

 

                  (Street Address of Residence)   (Street Address of Principal
Office)                               (City or Town) (State) (Zip Code)   (City
or Town) (State) (Zip Code)                   (E-Mail)   (E-Mail)          
Date: _______________, 2018   Date: __________________, 2018            
Principal Amount of Note: $_________        

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

Purchaser

Amount Paid for

Note

 

Principal Amount

of Note

Date of

Closing

 

 

 

     

 

 

 

     

 

 

     

 

 

   

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF PROMISSORY NOTE

 

(See Attached)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF SUBORDINATION AGREEMENT

 

(See Attached)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

ACCREDITED INVESTOR FORM

 

(See Attached)

 

 

--------------------------------------------------------------------------------

 

 

ACCREDITED INVESTOR STATUS

 

Pursuant to the Note Purchase Agreement, the undersigned represents and warrants
that the undersigned is an Accredited Investor by reason of the qualifications
described opposite the checked box.

 

A. Individual Investors.

 

☐

Any natural person whose net worth, or joint net worth with that person’s
spouse, at the time of the purchase exceeds $1,000,000, determined by (i)
excluding the value of that person’s primary residence and (ii) subtracting from
such net worth any of that person’s debt secured by that person’s primary
residence to the extent such debt (x) exceeds the estimated value of such
primary residence or (y) was incurred or increased within 60 days before the
date hereof.

 

☐

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.

 

☐

Any executive officer of the Company.

 

B. Investor Entities.

 

☐

Any trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Notes, whose purchase of the Notes is directed by a
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of the
prospective investment in the Notes. Note: If this qualification is selected,
the representative of the trust must deliver to the Company a written summary of
his or her knowledge and experience in financial and business matters on a
separate form to be provided by the Company.

 

☐

Any private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940.

 

☐

Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Notes, with total assets in excess of
$5,000,000.

 

The undersigned is a                                                   meeting
the foregoing description.

(Insert Type of Entity)

 

☐

Any revocable trust which may be amended or revoked at any time by the grantors
thereof, and all such grantors are Accredited Investors.

 

☐

Any entity in which all of the equity owners are Accredited Investors.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

[Signature Block For Individuals]   [Signature Block For Entities]              
        (Name)    (Name of Entity)                       (Signature)  
(Signature)            

 

          (Signature, if Joint)   By:    

 

    Title:    

 

                  (Street Address of Residence)   (Street Address of Principal
Office)                     (City or Town) (State) (Zip Code)   (City or Town)
(State) (Zip Code)                   (Country)   (Country)                  
(Daytime Telephone Number)   (Daytime Telephone Number)                  
(Social Security Number)   (Tax Identification Number)  